DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election, without traverse, of species II: claims 1-20, in the “Response to Election / Restriction Filed” filed on 05/12/2022 is acknowledged and entered by Examiner. This office action considers claims 1-20 are thus pending for prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Regarding Claim 1, The instant claims recites limitation “a conductive feature disposed in the ILD layer and contacting the first epitaxial S/D feature, wherein a portion of the conductive feature extends to contact the dielectric feature” is not clear because barrier layer is disposed between the conductive feature and the first epitaxial S/D feature. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 1.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al (US 2017/0117411 A1; hereafter KIM).

Regarding claim 1. KIM discloses a semiconductor structure, comprising:
 a first epitaxial source/drain ( Fig 12, SD1) feature disposed over a first semiconductor fin ( AP1 region ); a second epitaxial S/D feature (SD2) disposed over a second semiconductor fin ( AP2 region) and adjacent to the first epitaxial S/D feature ( AP1 region ) ; an interlayer dielectric (ILD) layer ( element 130, Para [ 0094]) disposed over the first and the second epitaxial S/D features ( SD2 and SD1); a dielectric feature ( etch stop layer 125) disposed in the ILD layer ( 130) and contacting the second epitaxial S/D feature (SD1); and a conductive feature ( source/drain contact CA, Para [ 0096]) disposed in the ILD layer (130) and contacting the first epitaxial S/D feature ( SD2), wherein a portion of the conductive feature ( source/drain contact CA, Para [ 0096])  extends to contact the dielectric feature (125).  

Regarding claim 3.  KIM discloses the semiconductor structure of claim 1, KIM further discloses further comprising a barrier layer (160), wherein a first portion of the barrier layer (160) is disposed between the conductive feature (CA-165) and the ILD layer (130), a second portion of the barrier layer (160) is disposed between the conductive feature (CA-165) and the first epitaxial S/D feature (SD1), and a third portion of the barrier layer (160) is disposed between the conductive feature (CA-165) and the dielectric feature (125).  

Regarding claim 4. KIM discloses the semiconductor structure of claim 1, KIM further discloses wherein a portion of a bottom surface of the conductive feature (CA) is above the first and the second epitaxial S/D features (SD1and SD2).  

Regarding claim 5. KIM discloses the semiconductor structure of claim 1, KIM further discloses wherein an outer sidewall of the conductive feature (CA) is defined by the dielectric feature (125).  
24860-0184-4511 v.1Serial No.: 17/099,304Docket No. 2017-3993/24061.3759US02 
Regarding claim 6. KIM discloses the semiconductor structure of claim 1, KIM further discloses wherein sidewalls of the conductive feature (CA) are defined by the ILD layer (130).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIl (US 2018/0108575 A1; hereafter LI).

Regarding claim 9. LI discloses a semiconductor structure, comprising: a first source/drain (S/D) feature (Fig 16, source/drain 212) and a second S/D feature (Fig 16, source/drain 211) disposed over a first semiconductor fin (region I, Para [ 0007]) and a second semiconductor fin ( region II, Para [ 0007]), respectively, wherein the first semiconductor fin and the second semiconductor fin are oriented lengthwise parallel to each other (Fig 16, region I and region II); an interlayer dielectric (ILD) layer ( insulating layer 306, Para [ 0121]) disposed over the first (Fig 16, source/drain 212) and the second S/D features (Fig 16, source/drain 211); a metal contact ( metal contact 305, Para [0124]) disposed in the ILD layer (306) and electrically coupled to the first S/D feature (Fig 16, source/drain 212); and an insulating feature ( insulating layer 106) disposed in the ILD layer ( layer 306) and on the second S/D feature ( at least some portion on the source/drain 211), wherein the metal contact ( metal contact 305) extends laterally into the insulating feature ( insulating layer 106), such that a bottom surface of the metal contact (305) is partially defined by the insulating feature ( insulating layer 106).  

Regarding claim 10. LI discloses the semiconductor structure of claim 9, LI further discloses wherein the bottom surface of the metal contact (305) is partially defined by the ILD layer (305).  

Regarding claim 11. LI discloses the semiconductor structure of claim 9, LI further discloses wherein a sidewall of the metal contact (305) above the second S/D feature (source/drain 211) is defined by the insulating feature (106).  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2017/0117411 A1; hereafter KIM) as applied claims 1 and 3-6 above and further in view of KIM et al (US 2017/0148797 A1; hereafter KIM’797).

Regarding claim 2. KIM discloses the semiconductor structure of claim 1, But, KIM does not disclose explicitly further comprising a silicide layer disposed between the conductive feature and the first epitaxial S/D feature. 
In a similar field of endeavor, KIM discloses a silicide layer disposed between the conductive feature and the first epitaxial S/D feature (Fig 16, silicide 522a, conductive features 652 and source/drain 522).

Since KIM et al and KIM’797 are both from the similar field of endeavor, and discloses conductive features in finfet device, the purpose disclosed by LI would have been recognized in the pertinent art of KIM. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine KIM in light of KIM’797 teaching “a silicide layer disposed between the conductive feature and the first epitaxial S/D feature (Fig 16, silicide 522a, conductive features 652 and source/drain 522)” for further advantage such as improve electrical connectivity in finfet devices.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2017/0117411 A1; hereafter KIM) as applied claims 1 and 3-6 above and further in view of KIM et al (US 2017/0117411 A1; hereafter KIM).

Regarding claim 7. KIM discloses the semiconductor structure of claim 1.  But, KIM does not disclose explicitly further comprising a dielectric layer disposed over the conductive feature, wherein sidewalls of the dielectric layer are continuous with outer sidewalls of the conductive feature

In a similar field of endeavor, Li discloses further comprising a dielectric layer (Fig 16, dielectric layer, Para [ 0121]) disposed over the conductive feature, wherein sidewalls of the dielectric layer (Fig 16, dielectric layer, Para [ 0121]) are continuous with outer sidewalls of the conductive feature (element 305, 308).

Since KIM et al and LI are both from the similar field of endeavor, and discloses conductive features in finfet device, the purpose disclosed by LI would have been recognized in the pertinent art of KIM. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine KIM in light of LI teaching “a dielectric layer (Fig 16, dielectric layer, Para [ 0121]) disposed over the conductive feature, wherein sidewalls of the dielectric layer (Fig 16, dielectric layer, Para [ 0121]) are continuous with outer sidewalls of the conductive feature ( element 305, 308)” for further advantage such as protect the conductive features in fenfet device.

Allowable Subject Matter

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the conductive feature is a first conductive feature, the semiconductor structure further comprising: a third epitaxial S/D feature, wherein the second epitaxial S/D feature is disposed between the first and the third epitaxial S/D features and the ILD layer is disposed over the first, the second, and the third epitaxial S/D features; and a second conductive feature disposed over and contacting the third epitaxial S/D feature, wherein a portion of the second conductive feature extends through the ILD layer to contact the dielectric feature and the first conductive feature. 

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the metal contact extends laterally through the insulating feature, such that sidewalls of the metal contact are defined by the ILD layer.  

Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
a silicide layer disposed between the first S/D feature and the metal contact.  

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the first S/D feature is disposed over a third semiconductor fin, wherein the second S/D feature is disposed over a fourth semiconductor fin, and wherein the third and the fourth semiconductor fins are oriented lengthwise parallel to the first and the second semiconductor fins. 

Claims 16-20 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
a first dielectric layer disposed over the first and the second epitaxial S/D features; an S/D contact disposed in the first dielectric layer to contact the first epitaxial S/D feature; a second dielectric layer disposed in the first dielectric layer to contact the second epitaxial S/D feature; and a conductive feature laterally extending from the S/D contact to intersect the second dielectric layer, such that a bottom portion of the conductive feature is partially defined by the second dielectric layer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898